Citation Nr: 1232849	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-13 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from December 1972 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran originally elected to have a Board hearing in his case when he perfected his appeal in March 2010.  In October 2011, the Veteran submitted a statement wherein he withdrew his request for the hearing.


FINDINGS OF FACT

1.  The Veteran was denied service connection for a low back disorder in August 2005.  He failed to perfect an appeal.  

2.  The evidence received since the August 2005 rating decision is new, and it raises a reasonable possibility of substantiating the underlying claim for service connection for a low back disorder.

3.  The Veteran does not have a low back disorder that that is the result of disease or injury incurred in or aggravated during active military service.


CONCLUSIONS OF LAW

1.  The August 2005 denial of service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2.  The evidence received since the August 2005 rating decision is new and material, and the claim for service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  The Veteran does not have a low back disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from December 1972 to September 1974.  The Veteran contends that he has a low back disorder due to several back injuries during service.  A review of his service treatment records (STRs) reflects that he was seen for complaints of low back pain in January 1973.  He reported he had fallen down some stairs.  No specific disorder was identified at that time.  He was seen again in June 1973 for a complaint of his back swelling up.  The entry noted the Veteran referred to the area of his paraspinal muscles.  The assessment was that the Veteran's back was "ok" and no treatment was needed.  

The Veteran was seen again for an evaluation following a motor vehicle accident (MVA) in December 1973.  The Veteran was given an evaluation to determine if he was able to work in his usual job in January 1974.  The Veteran's job was described as stocking bins and occasionally lifting up to as much as 50 pounds.  The Veteran complained of discomfort in the neck, low back, right rib cage and left ankle.  The examiner said the Veteran could bend over and touch his toes while standing and without bending his knees with very little difficulty.  He was also said to be able to move side to side without significant discomfort.  The assessment was mild muscle strain of the low back.  

The Veteran's discharge examination was conducted in July 1974.  No specific abnormality was found on examination; however, the Veteran complained of pain in the small of the back.  He was referred for an orthopedic examination in August 1974.  The examination report noted that the Veteran reported low back pain from basic training but did not give a specific incident of trauma.  The Veteran said he had pain in the low lumbar area with long periods of bending.  He was noted to complain of swelling in his left knee after basketball.  The examiner said the Veteran had exceptionally well developed lumbar musculature.  There was no tenderness and range of motion was within normal limits.  An x-ray of the lumbar spine was within normal limits.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

New and Material Evidence

The Veteran has raised several claims for service connection for a low back disorder.  His original claim was denied in May 1975.  Additional denials were made in October 1991 and April 1996.  Although notice was provided with the respective decisions, the Veteran did not perfect an appeal of any of the rating decisions.

The last final denial, on any basis, was in August 2005.  The Veteran was provided notice of the rating action that same month.  He did not appeal and the decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).  As a result, service connection for a low back disorder may now be considered on the merits only if new and material evidence has been received since the time of the last final denial.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  The new and material evidence does not have to be sufficient to grant the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the rating decision of August 2005 consisted of the Veteran's STRs, records from the West Palm Beach Mental Health Center for the period of May 1981, records from S.W. Conrad, M.D., for the period from May 1978 to July 1981, records from A. C. Burdett, M.D., for the period from November 1977 to February 1983, records from S. M. Puleo, M.D., for the period from January to September 1995, VA examination reports dated in March 1975, August 1991, September 1991, January 1996, and February 1996, VA treatment records for the period from February 1991 to June 2005, and statements from the Veteran.  

The original denial in May 1975 was based on the absence of a current disability on the March 1975 examination.  The rating decision of October 1991 denied the Veteran's claim on the basis of no current chronic disability as the Veteran was diagnosed with lumbosacral myalgia at his September 1991 VA examination.  The Veteran was diagnosed with chronic recurrent lumbosacral strain at his examination in February 1996.  His claim was denied in April 1996 based on a finding of no evidence of a chronic disability in service.  

The rating decision of August 2005 noted the history of back pain in service for the Veteran.  In addition, the current VA treatment records were noted to show evidence of chronic low back pain and radiculopathy.  The rating decision noted that there was no evidence to show a relationship between the Veteran's current back disorder and his service.  

The Veteran sought to reopen his claim in February 2007.  Evidence received since the August 2005 rating decision consists of VA treatment records for the period from January 2005 to February 2010, VA examination reports dated in December 2007 and February 2010, and statements from the Veteran.

All of the evidence, with the exception of several duplicate VA treatment entries, is new to the record.  The VA treatment records document treatment for chronic lower back pain to include epidural steroid injections.  The VA examiner of December 2007 noted that a magnetic resonance imaging (MRI) of March 2005 showed evidence of degenerative disc disease (DDD) of the lumbar spine.  That was the examiner's final diagnosis.  No opinion was provided.

The VA examiner from February 2010 noted that a MRI from March 2009 showed multilevel DDD with facet arthropathy that was most notable at L4-L5.  The examiner's diagnosis was L4-L5 facet arthropathy with L5 radiculopathy. 

The new evidence represents additional low back disorders without evidence of intercurrent injury since the last VA examination of February 1996.  When considered with the other evidence of record, to include the Veteran's documented back problems in service, the evidence is also material.  Accordingly, the Veteran's claim for service connection is reopened.

Service Connection

Background

As noted, the Veteran was seen for specific complaints of low back pain after reportedly falling down some stairs in January 1973.  No specific problem was identified at that time.  He was seen again for complaints of swelling in his low back in June 1973; however, the examiner found no evidence of any disorder.  The Veteran also complained of low back pain following an MVA in December 1973.  The January 1974 assessment was muscle strain.  The Veteran's low back pain was specifically evaluated as part of his discharge examination in August 1974.  X-rays of the lumbar spine were within normal limits and no back disorder was identified.

The Veteran complained that he continued to experience back pain since his initial injury at the time of his VA examination in March 1975.  X-rays of the lumbar spine were within normal limits.  The diagnosis was residual of strain of the lumbosacral strain.  The RO determined that the Veteran's episodes of back pain in service were acute and transitory in denying the claim in May 1975.  

The records from the West Palm Beach Mental Health Center relate to one-time treatment provided to the Veteran for what was assessed as acute paranoid state.  A complete physical examination was not completed before the Veteran was released.

The records from Dr. Burdette relate to treatment provided to the Veteran for work-related injuries.  A report from December 1977 noted that the Veteran related he had hurt his neck on three previous occasions while playing "Sunday" football.  He then injured his neck at work when he grabbed an air conditioner that was being offloaded from a truck.  He grabbed it at mid-chest level and experienced pain in the neck, mid-chest and scapular area.  He did not complain of any back pains.  Dr. Burdette provided numerous assessments of the Veteran in 1977 and 1978 in regard to this work injury.  The Veteran did not complain of any back problems.  An April 1978 hospital summary noted that the Veteran was a truck driver and a semi-professional football player.  

The Veteran was treated for another work-related injury beginning in March 1979.  The Veteran had a rim from a tractor-trailer tire fall against him and strike him just above both knees.  The Veteran was knocked backwards and landed on his back.  There were no complaints or treatment related to the Veteran's lower back.  The Veteran suffered lacerations to his quadriceps tendons in both legs.  A final disability assessment from September 1981 released the Veteran to return to work.  A final entry from February 1983 noted that the Veteran had been struck in the lateral left knee by a car.  In reviewing his current knee complaints, Dr. Burdette noted that the Veteran reported that his previous knee symptoms had resolved and he was working as a mechanic's helper and playing football on a regular basis.

VA treatment records show that the Veteran was first seen for complaints of low back pain in February 1991.  He said he had a curve in the lower part of his back and said that he had had low back pain since basic training.  No assessment regarding the low back was made.

The records from Dr. Conrad related to psychiatric evaluation provided to the Veteran.  

The VA back examination of September 1991 reported that the Veteran had a normal lordotic curve of the lower back.  The examiner said the Veteran had flexion to 90 degrees and rotation to 90 degrees.  The Veteran did complain of what the examiner said was an indeterminate type of discomfort in the lumbosacral area.  X-rays of the lumbosacral spine were said to be normal.  The examiner's impression was residual of lumbosacral myalgia, with findings as described.

The Veteran sought to reopen his claim in September 1995.  He repeated his assertion that he hurt his back in service when he fell down some stairs during basic training.  

Records from Dr. Puleo were received in December 1995.  The records pertained to treatment for the Veteran's bilateral knee complaints.  There was no mention of any type of back complaints or findings.

The Veteran was afforded a VA joints examination in February 1996.  He complained of back pain that he related to his fall in service.  The examiner provided an assessment of chronic recurrent lumbosacral strain.  No opinion was provided.

As noted, the Veteran's claim for service connection remained denied by way of the rating decision dated in April 1996.

The Veteran was granted entitlement to nonservice-connected disability pension benefits in December 1996.  Nonservice-connected disabilities of advanced degenerative disease of the right knee, depressive disorder, acute situational depression, chronic recurrent lumbosacral strain and hypertension were the rated disabilities that resulted in his pension rating.

The Veteran next sought to reopen his claim for service connection in June 2004.  The RO wrote to the Veteran to provide information in support of his claim in July 2004.  The Veteran submitted signed, but blank, forms to the RO.  His claim was denied for failure to provide the requested evidence/information in September 2004.  

The Veteran submitted a statement indicating he wanted to reopen his claim in April 2005.  However, VA treatment records for the period from April 2003 to June 2005 were developed and associated with the claims folder.  See 38 C.F.R. § 3.156(b).  The records show that the Veteran was being treated for complaints of low back pain from April 2003.  An MRI from April 2003 was interpreted to show lumbar DDD.  The records document the Veteran receiving steroid injections to relieve his back pain.  Several entries did note the Veteran's self-report of a back injury in 1973.  However, there were no entries that related the Veteran's current DDD of the lumbar spine to any incident of service.  

As noted above, the Veteran's claim for service connection was denied in August 2005.  No examination was provided.

The Veteran submitted his current claim in February 2007.  He reported receiving VA treatment.  VA treatment records for the period from January 2005 to August 2007 were associated with the claims folder.  The record reflected ongoing treatment for his complaints of back pain, to include additional injections.  

The Veteran was afforded a VA examination in December 2007.  The Veteran reported his back injury from falling down some stairs in service.  The examiner noted that x-rays of the lumbar spine from February 1996 were interpreted to show degenerative changes involving the superior anterior aspect of L4 and it was felt that the abnormal appearance of the transverse process on L4 may be related to previous trauma.  The Veteran said he had had severe problems with his back since his injury in service.  The examiner referenced an MRI of the lumbosacral spine from March 2005 that he said showed DDD.  The examiner's diagnosis was DDD of the lumbar spine.  No nexus opinion was provided.

Additional VA records, for the period from January 2008 to February 2010 were associated with the claims folder.  The records reflect treatment for a number of unrelated medical conditions as well as treatment for the Veteran's chronic back pain.  Several entries note that the Veteran underwent radio frequency lesioning (RFL) on several occasions as a means of a nerve block to assist with his pain management.

Several imaging studies were associated with the claims folder in February 2010.  These studies included the MRIs of April 2003 and March 2005.  There was a report of an x-ray of the lumbosacral spine from December 2008.  The report said the spine showed normal alignment with no fractures.  No degenerative changes were present.  The final impression was of a normal study.  A final MRI of March 2009 reported that there degenerative changes at L3-L4 and L4-L5.

The Veteran was afforded a VA examination in February 2010.  The examiner noted that he had reviewed the claims folder as part of his examination.  The examiner reviewed the specific STR entries documenting the Veteran's treatment for back pain in service.  He began with the January 1973 entry.  He noted that the Veteran said that he had back pain since the incidents in service.  The examiner also noted that the Veteran had played semi-professional football and had a job-related cervical spine injury in 1979 [sic] that healed without incident.  The examiner said that the Veteran said his lumbar spine continued to hurt but the pain increased in 1993.  He said, at this point, there was some evidence of some degenerative changes shown on x-rays and MRIs.  The examiner noted the results of the MRI from March 2009.  He provided a diagnosis of L4-L5 facet arthropathy with L5 radiculopathy.

The examiner said that the Veteran's current lumbar back diagnosis was less likely than not caused by or a result of his lumbar strain in service.  He said his current diagnosis was more of a degenerative condition that a posttraumatic condition that could be related back to a single event that he sustained in service.  He said that, although the Veteran complained of chronic back pain for years, the substantial back pain caused by the arthropathy and radiculopathy was most likely a degenerative condition.  He restated his opinion that it was less likely as not that the current facet arthropathy was caused by or the result of the lumbar strain sustained in service.

The Veteran was issued a statement of the case (SOC) following the examination of February 2010.  His claim for service connection remained denied.  He perfected his appeal in March 2010.  He repeated his assertion that his two back injuries in service were the cause of his current disability.  

Analysis

As noted, the STRs reflect entries showing treatment for complaints of back pain in service.  In regard to the fall down the stairs, no specific problem was noted in the STRs.  A follow-up entry from June 1973 said the Veteran's back was "ok" despite the Veteran's statement of swelling.  He was diagnosed with a muscle strain after his MVA in December 1973.  Finally, the August 1974 orthopedic review found no evidence of any residual back disorder and x-rays were negative.  The Veteran had a subjective complaint of back pain.

The Veteran submitted private medical records in support of various claims unrelated to his back.  Those records, particularly those of Dr. Burdette, did not document a complaint of low back pain at any time.  These were records dating from 1977 to 1983.  Even if the Veteran was not specifically treated for a low back disorder as related to his work injuries, his overall physical status was evaluated on a number of occasions with no reference to any type of a low back disorder or complaint.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  

In addition, the private treatment records document that the Veteran was very physically active for most of the period when he was treated by Dr. Burdette.  Even though he had periods where his playing football was suspended due to work injuries, the Veteran continued to be able to play.  This was noted as late as the last entry from February 1983.  

The Board notes that the Veteran did not receive VA treatment for any back complaint for many years after service with the first entry dated in February 1991.  The Veteran complained of low back pain at that time and that he had a curve in his lower back.  No assessment of any back disorder was made at that time.  Moreover, the VA examination from September 1991 specifically noted a normal lordotic curve and provided a diagnosis of lumbosacral myalgia.  The later VA treatment records, while noting the Veteran's report of a back injury in service due to a fall, do not provide any opinion to link any later diagnosed back disorder to service.  None of the several VA examination reports have related any back disorder to service, with the February 2010 examiner providing a specific opinion that the Veteran's current disability is not related to any injury in service.  

The Veteran has contended that his low back disorder, currently diagnosed as DDD of the lumbar spine/L4-L5 facet arthropathy with L5 radiculopathy, is related to his two back injuries in service.  The Veteran is competent to provide lay evidence of reporting of his symptoms and that he has experienced back pain since service.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Further, a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Although the Court and Federal Circuit has addressed the circumstances where lay evidence can/must be considered, both judicial bodies have also addressed where the Board may making findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d 1377 at n.4 (Fed. Cir. 2007) (Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.).  As in this case, the Veteran is not competent to state that his DDD of the lumbar spine/L4-L5 facet arthropathy with L5 radiculopathy are related to his two back injuries during military service.

The objective and competent medical evidence is more probative in assessing whether the Veteran's current low back disorder is related to his military service. The VA examiner provided a thorough review of the record.  He noted the Veteran's beliefs that his claimed back disorder was related to his service.  The examiner cited the two instances of back injury in service.  However, he concluded that there was no relationship between the Veteran's current disability and the back strain experienced by the Veteran in service.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for a low back disorder.  The Veteran's claim for service connection is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In addition, the Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO wrote to the Veteran in June 2007 with notice on how to substantiate his claim for service connection, to include the submission of new and material evidence.  The letter informed the Veteran of the types of evidence that would be beneficial in supporting his claim.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence for him.  He was asked to submit any medical reports that he possessed.  The letter also included notice on how VA disability ratings and effective dates are determined.  See Dingess, supra.

The Veteran responded in June 2007.  He stated at that time that he had no further information/evidence to submit.

The RO denied the Veteran's claim in December 2007; however, the rating decision did not consider the results of the VA examination of December 2007.  The Veteran responded to notice of the rating action by requesting that the RO reconsider its decision and include the results of the VA examination.  He submitted a copy of the examination report and additional VA treatment records at that time.

The RO again wrote to the Veteran in February 2008.  The letter informed the Veteran of how to substantiate his claim for service connection.  The Veteran responded in April 2008.  He asked that the RO obtain outstanding VA treatment records.

The RO reopened the Veteran's claim and denied it on the merits in December 2008.  The Veteran submitted his notice of disagreement (NOD) in January 2009.

The RO conducted additional development, to include the VA examination of February 2010.  The Veteran's claim was re-adjudicated in March 2010.  Service connection remained denied and he was issued a statement of the case (SOC) that confirmed the continued denial.

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset, he demonstrated actual knowledge of what was required to establish service connection and for the submission of new and material evidence as evidenced by his statements and submission of evidence.  The Veteran expressed his belief that his STRs supported his claims.  His claim was reopened and decided on the merits.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs, VA outpatient treatment records, private medical records, VA examination reports and statements from the Veteran.  The Veteran withdrew his request for a Board hearing.  

In regard to the VA examinations, the Board finds that the Veteran was provided with adequate examinations in December 2007 and February 2010.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  The December 2007 examiner was not requested to provide an opinion but did include detailed findings.  The VA examiner from February 2010 provided a review of the Veteran's contentions and review of the medical evidence of record, to include the STRs.   The examiner provided an opinion against the Veteran's claim with a complete rationale.  

The Board notes that the Veteran submitted additional claims that are unrelated to the issue in this case in June 2010 and November 2010.  In that regard, additional VA treatment records were associated with the claims folder.  However, those records were related to the newly claimed issues and did not provide any pertinent evidence in regard to the Veteran's low back disorder.  The RO consequently did not issue a supplemental statement of the case (SSOC) to address those records.  See 38 C.F.R. § 19.31 (2011).

The Veteran was granted entitlement to nonservice-connected disability pension benefits in September 1996.  As a result, he submitted evidence in regard to his sources of income in the following years.  In that regard, he submitted evidence of receipt of benefits from the Social Security Administration (SSA) in 2001, to include a copy of a letter from October 2001 that detailed his monthly payment amount.  The letter did not address the basis for the payments.

The Veteran has not asserted, at any time, that his SSA records contain evidence relevant to his pending claim for service connection.  Accordingly, absent a showing of a possible relevance of his SSA records to his current claim, the Board has no duty to obtain his SSA records.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.


ORDER

Entitlement to service connection for a low back disorder is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


